El Juez Asociado SeñoR 'Wole,
emitió la opinión del tribunal.
El artículo 93 del Código Penal en inglés prescribe lo siguiente:
“See. 93. — Every person holding a public office, who wilfully refuses or neglects to perform the duties thereof, or who violates any provision of law relating to his duties or the duties of his office, for which some other punishment is not prescribed, is punishable by fine not exceeding five thousand (5,000) dollars, or (by) imprisonment in jail not exceeding one year or both.”
De acuerdo con el referido artículo se imputaron a José Aparicio Ribera, Auditor del Municipio de Adjuntas, varias infracciones de sus deberes como funcionario público. Des-pués de celebrado un juicio el acusado presentó una mo-ción de sobreseimiento (nonsuit) que fué declarada con lu-gar por la Corte de Distrito de Ponce. El gobierno apeló por virtud del párrafo 6 del artículo 348 del Código de En-juiciamiento Criminal, interpretado favorablemente a tal apelación en el caso de El Pueblo v. Mallén, 15 D. P. R. 800.
En la acusación se imputó la infracción de las obligaciones de su cargo “voluntariamente” y “obstinadamente,” La corte inferior resolvió que ni la “obstinación” ni la “voIuntarie'clad” habían sido probadas. La palabra “wilfully” en el texto inglés lia sido traducida al español por “obstinadamente” pero por una larga serie de decisiones en esta materia prevalece'el texto inglés: El Pueblo v. Charón, 7 D. P. R. 428; El Pueblo v. Agosto, 10 D. P. R 449; El Pue*7blo v. Acosta, 11 D. P. R. 249; El Pueblo v. Torres, 9 D. P. R. 440; El Pueblo v. Torregrosa, 24 D. P. R. 12; El Pueblo v. Santiago, 16 D. P. R. 469-490, y El Pueblo v. Kent, 10, D. P. R. 343. Además, el Código Penal es de origen americano y que el texto inglés debe prevalecer es el efecto-de la Ley (No. 8) aprobada por la Legislatura de Puerto Rico en noviembre 12, 1917 (1917 (2) p. 211).
La acusación empleaba tanto la palabra “voluntariamente” significando “wilfully” y “obstinadamente,” significando con un propósito determinado y llevando en ello tal vez cierta idea de mens rea. Convenimos con el gobierno en que la palabra “obstinadamente” puede ser considerada como superflua.
Existe gran conflicto entre las autoridades respecto al significado de la palabra “wilfully,” cuando se emplea or-dinariamente en un estatuto penal. Véanse las siguientes citas: Felton v. United States, 96 U. S. 697, 24 L. ed. 875, y sus citas; Kletzing v. Armstrong, 119 Iowa, 505; 93 N. W. 500.
El significado particular, o si la palabra envuelve un ele-liento de mens rea depende en parte de la historia del de-lito en particular. El artículo 559 del Código Penal, sin embargo, prescribe: “1. La palabra ‘loilfully’ (voluntaria-, mente), aplicada a la intención con que se ejecuta un acto o se incurre en una omisión, implica simplemente propósito o voluntad de cometer el acto, o de incurrir en la omisión a que se refiere.”
Esta definición no envuelve idea alguna de mens rea y descarta la intención criminal si el acto se ejecuta conscien-temente. Podemos dudar, como en el caso de El Pueblo v. Rivera, post, si en .cada caso, cuando la historia de la vigen-cia del artículo demuestra una interpretación diferente^ la Legislatura quiso variar tal interpretación al poner en vigor el artículo 559. 25 R. C. L. 992.
California tiene el equivalente del artículo 559 y sin em*8bargo en el caso de Galvin v. Gualalia Mill Co., 98 Cal. 270, donde el estatuto empleaba la palabra “willfully’’ (volun-tariamente), la Corte Suprema de ese Estado resolvió que era necesario probarse una intención criminal. Por otra parte, en el de Coffey v. Superior Court, 147 Cal. 525, 82 Pac. 75 y Larue v. Davies, 8 Cal. App. 750, 97 Pac. 903, ambos máis o menos in pari materia con este caso, una idea dis-tinta fue indicada. En el primero la corte citó con apro-bación de la obra Mechem sobre Funcionarios Públicos, lo siguiente: “La mala conducta en el cargo no implica nece-sariamente corrupción o intención criminal. La ejecución oficial de un acto ilegal, o abandono oficial en realizar un acto que debió haberse realizado constituirá el delito aun-que no hubiere ningún motivo corrupto o malicioso.”
En el caso de El Pueblo v. Rivera, 25 D. P. R. 612, fue procesado un alcaide de cárcel por permitir que los presos estuviesen afuera y resolvimos siguiendo los precedentes que cuando un alcaide de cárcel permite a un preso que se vaya, él es culpable de un delito.
La acusación en el presente caso imputaba el hecho de- no haber el acusado abierto los" libros para un empréstito de $6,000 autorizado por el municipio de conformidad eoii el reglamento prescrito por el Auditor de Puerto Eico; que hizo transferencias montantes a la suma de $662.65 de uúa cuenta particular para pagar cuentas corrientes sin la debida autorización; hizo una transferencia montante a $250 de una partida semejante de $6,000; y también que él emitió libramientos montantes a la suma de $839.78 para atenciones generales sin autorización, todo voluntariamente:
Estos actos, o por lo menos algunos de ellos, fueron in-fracciones de sus obligaciones oficiales dentro del alcance del,artículo 93, 'supra. No pretendemos resolver sobre la suficiencia de cada cargo en particular de los cuatro que han sido imputados, pues tal cuestión no fue discutida ante nosotros.
*9Respecto a la cuestión de prueba hubo una estipulación en que se admitían algunos o todos los becbos radicales im-putados y hubo prueba tendente a demostrarlos. Bajo es-tas condiciones bubo prueba tendente a establecer todos los cargos. La sentencia apelada debe ser revocada y el caso devuelto a la corte inferior para interiores procedimientos que no sean incompatibles con esta opinión.